DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A biological tissue analyzing device” “hyperspectral data acquisition unit configured to acquire” “an analysis target region extraction unit configured to extract” “an altered state classification unit configured to roughly classify” “an altered state identification unit configured to identify” “a light source effect removal unit configured to divide” in claims 2-6 & 10-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches a computer functions as the biological tissue analyzing device (pg. 7, 0015).
Applicant teaches programs installed on the processor function as hyperspectral data acquisition unit 51, an analysis target region extraction unit 52, a light source effect removal unit 53, a staining effect removal unit 54, a data quantity reduction unit 55, an altered state classification unit 56, and an altered state identification unit (0033).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 2-7 & 10-19 are allowed.  The examiner acknowledges the amendments filed 6/28/22 have overcome the rejections and/or objections set forth in the office action mailed 3/29/22. The following is an examiner’s statement of reasons for allowance: 

As to claims 2, 10, & 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a light source effect removal unit configured to divide the spectral information of the pixels corresponding to the analysis target region by spectral information of a light source used at the time of acquisition of the hyperspectral data”, in combination with the rest of the limitations of the claims.

As to claims 3, 11, & 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a staining effect removal unit configured to remove a spectral component which changes depending on staining density of the analysis target region, based on the spectral information of the pixels corresponding to the analysis target region”, in combination with the rest of the limitations of the claims.

As to claims 4,12, & 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the analysis target region extraction unit labels on each of the pixels as the analysis target region or other regions based on similarity of the spectral information, and performs filtering on the pixel labeled as the analysis target region”, in combination with the rest of the limitations of the claims.

As to claims 5, 13, & 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the analysis target region extraction unit performs image recognition processing on the two-dimensional image of the biological tissue to specify a glandular duct, and specifies a cell nucleus present on the glandular duct, as an analysis target region, by image recognition processing”, in combination with the rest of the limitations of the claims.

As to claims 6, 14 & 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the altered state specified by the altered state classification unit is, in an ulcer: two stages of non-cancer cell and low grade dysplasia (LGD), and the altered state identified by the altered state identification unit is, in the ulcer: four
stages of non-cancer cell, low grade dysplasia (LGD), high grade dysplasia (HGD), and cancer cell, or, in a polyp: three stages of low grade adenoma (LGA), high grade adenoma (HGA), and cancer cell”, in combination with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877